Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Application Title: MULTICORE CABLE MANUFACTURING METHOD
Abstract: 
A multicore cable [manufacturing apparatus and a multicore cable] manufacturing method for manufacturing a multicore cable with reduced influence on high-frequency characteristics is provided. The multicore cable manufacturing method [apparatus] includes a plurality of crimping dies, each crimping die being constituted of a pair of dies to connect, by crimping, each electric wire and each terminal. The plurality of crimping dies is configured to substantially simultaneously connect the plurality of electric wires and the plurality of terminals, and the crimping die is configured to connect a front end portion of each electric wire and each terminal with the front end portions of the plurality of electric wires extending radially centering on a branch point located on a rear side of the front end portion.

Claims 1-2: (Canceled)

This application is in condition for allowance except for the presence of claims 1 and 2, directed to Group I, non-elected without traverse filed on November 09, 2020.  Accordingly, claims 1 and 2 have been cancelled.

REASONS FOR ALLOWANCE
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claim 3 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be improper.

The prior art fails to teach all the features as presented in the independent claim 3 in which, the allowable feature including: 
Claim 3: A method of manufacturing a multicore cable includes the steps of arranging a plurality of terminals such that the electric contact portion is located on a front side and the electric wire connection portion is located on a rear side so that the terminals are continuously arranged and oriented along a radial direction centering on a predetermined imaginary point, bending the plurality of electric wires at the imaginary point, positioning each terminal and each electric wire such that a longitudinal direction of each terminal and an axis of the front end portion of each electric wire are aligned in a straight line and a short side of the terminal holder comes into contact with a short side of an adjacent terminal holder in the straight line, and connecting the wires by crimping. 
Prior art of record Saito (JP 2010003429) teaches a crimping method for a multicore cable in which, the terminals are collectively crimped to core wires in a state of inserting and holding the respective core wires using a bundle pitch adjusting implement having a plurality of core insertion parts  
Prior art of record Sussman (20160172786) teaches a board-to-wire connector includes a substrate, a pair of wires and a pair of electrically conducting rivets. However, Sussman fails to teach arranging a short side of a connector in contact with a short side of an adjacent connector and bending the electric wires at an imaginary point and positioning it in a straight line. 
Therefore claim 3 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729